DETAILED ACTION
Claims 1-5, and 7-23 are pending examination in this Office action.
Claim 6 has been canceled.
Claim 23 is new.
Claims 1, 10, 16 and 20 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “the first level-2 power supply part” in line 4.  Examiner believes this to be a typographical error and believes Applicant intends to recite “the first level-2 power supply port”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-5 and 17-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2, 17 and 19 as amended recites the fourth level-2 power supply ports comprise a portion of the third level-2 power supply ports.  It is unclear how the fourth level-2 power supply ports comprise a portion of the third level-2 power supply ports.  The specification does not describe how a fourth level-2 power supply port may comprise a portion of the third level-2 power supply ports. 
Claims 3 and 4 suffer from the same deficiencies as claim 2.
Claim 18 suffers from the same deficiencies as claim 17.
Claim 5 recites  “determining third level-2 power supply ports that are valid in the level-1 powered device as fourth level-2 power supply ports that are allowed to be powered on when the outputtable power meets a sumf of required powers of all the third level-2 power supply ports, wherein the fourth level-2 power supply ports comprise a portion of the third level-2 power supply ports and wherein the third level-2 power supply ports are valid in the level-1 powered device comprises detection impedances of the third level-2 power supply port being within the preset range.”  The specification does not describe this limitation in a way that reasonably 

Claims 2-5 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 17 and 19 as amended recites the fourth level-2 power supply ports comprise a portion of the third level-2 power supply ports.  It is unclear how the fourth level-2 power supply ports comprise a portion of the third level-2 power supply ports.  One of ordinary skill in the art would consider these to be separate ports.  Furthermore, the specification does not describe how a fourth level-2 power supply port may comprise a portion of the third level-2 power supply ports. 
Claims 3 and 4 suffer from the same deficiencies as claim 2.
Claim 18 suffers from the same deficiencies as claim 17.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 as amended teaches “determining third level-2 power supply ports that are valid in the level-1 powered device as fourth level-2 power supply ports that are allowed to be powered on when the outputtable power meets a sumf of required powers of all the third level-2 power 
	First, it is unclear how a third level-2 power supply ports can also be a fourth level-2 power supply ports.  It remains unclear whether the third and fourth power supply ports are intended to be the same ports or different ports or what the relationship is between third level-2 ports and fourth level-2 ports.

Claim Rejections - 35 USC § 103
Claims 1, 10, 16, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) and further in view of Wendt, et al. (US Patent Publication 2016/0191256 A1).
The teachings of Bolderl-Ermel and Sethi from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Independent claims 1, 10, 16 and 20 have been amended to include “wherein the first level-2 power supply port is valid in the level-1 powered device comprises a detection impedance of the first level-2 power supply port being within a preset range”.
Bolderl-Ermel and Sethi do not explicitly teach the newly introduced limitations to the independent claims. However, Wendt is similarly directed to a multi-tiered PoE system for ascertaining the power requirements of downstream PDs and delivering power to downstream PDs and teaches:  “wherein the first level-2 power supply port is valid in the level-1 powered the actual detection of a newly connected device at the output port can be managed by a PoE signature detection mechanism as specified in the PoE standard (i.e., non-populated ports are not powered but will get pulsed with a  sensing voltage to detect the presence of the PoE signature impedance (i.e., an impedance within a preset range)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wendt with Bolderl-Ermel and Sethi.  Bolderl-Ermel teaches a multi-tiered PoE system which enables power sharing from a PSE to power multiple field devices (PD) which are organized in a series.  Sethi is in the same field of endeavor and is also directed to a multi-tier PoE system in which lower-tiered PDs are powered from PSE through higher level PDs.  Sethi additionally teaches powering on the lower tiered PDs (i.e., a second level PD) when it is determined that a lower tiered PD should be enabled (powered on and start receiving power).  One of ordinary skill in the art would understand to power on the lower tiered PDs as described in Sethi in the systems described in Bolderl-Ermel and Sethi because the lower tiered PDs only need to be powered on when they are able to receive power from the higher-tiered PDs.
Bolderl-Ermel and Sethi collectively teach a  multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply Unit) to power multiple field devices (PD) which are organized in a series (i.e., the second deice receives power from the PSE through the first device). Wendt is similarly directed to a multi-tiered PoE system for ascertaining the power requirements of downstream PDs and negotiating power from a PSE to power one or more of the PDs [Abstract].  Notably, Bolderl-Ermel and Sethi require detection of downstream devices in the PoE system.  One of ordinary skill in the art would have motivation to use a 
Regarding claim 23, Wendt, Bolderl-Ermel and Sethi teaches the power supply management method of claim 1 and further teaches wherein the power sourcing equipment comprises a router or a switch [Bolderl-Ermel; 0010, 0011, 0013] [Bolderl-Ermel; 0031; the power supply unit is a field device  . . . or a power over Ethernet switch  . . .]
, wherein the level-1 powered device comprises a central access point, wherein the central access point is coupled to a distributed access point through the first level-2 power supply port, and wherein the power sourcing equipment supplies power to the distributed access point through the central access point [Bolderl-Ermel; 0005, Fig 1, devices may be ACCESS points . . . the access point must be a central access point because it is connected to the downstream device(s)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wendt with Bolderl-Ermel and Sethi for the same reasons as disclosed above.

Claims 11, 14, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) in view of Wendt, et al. (US Patent Publication 2016/0191256 A1) and further in view of El-Kolli, et al. (US Patent Publication 2019/0124262 A1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of El-Kolli with Wendt, Bolderl-Ermel and Sethi.  Wendt, Bolderl-Ermel and Sethi collectively teach a  multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply Unit) to power multiple field devices (PD) which are organized in a series (i.e., the second deice receives power from the PSE through the first device).  El-Kolli teaches another PoE system and teaches additional power negotiation techniques for determining how to distribute power from a PSE to PDs.  El-Kolli teaches using Link Layer Classification to determine priority of PDs within the system to be used in determining how to distribute power in the PoE system.  One of ordinary skill in the art would have motivation to using link layer classification as disclosed in El-Kolli in multi-tiered Power over Ethernet (PoE) system of Wendt, Sethi and Bolderl-Ermel in order to make more precise decisions on how to distribute power to multiple PDs in the PoE system.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) in view of Wendt, et al. (US Patent Publication 2016/0191256 A1) and further in view of Hua, et al. (US Patent Publication 2014/0359320 A1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hua with Wendt, Bolderl-Ermel and Sethi.  Wendt, Bolderl-Ermel and Sethi collectively teach a  multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply Unit) to power multiple field devices (PD) which are organized in a series (i.e., the second deice receives power from the PSE through the first device).  Hua teaches another PoE system and teaches additional power negotiation techniques for determining how to distribute power from a PSE to PDs.  Hua teaches using Physical Layer Classification to determine priority of PDs within the system to be used in determining how to distribute power in the PoE system.  One of ordinary skill in the art would have motivation to using Physical layer classifications disclosed in Hua in the multi-tiered PoE systems of Sethi, Wendt and Bolderl-Ermel in order to make more precise decisions on how to distribute power to multiple PDs in the PoE system.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) in view of Wendt, et al. (US Patent Publication 2016/0191256 A1) and further in view of Yseboodt (US Patent Publication 2018/0278428 A1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hua with Wendt, Bolderl-Ermel and Sethi.  Wendt, Bolderl-Ermel and Sethi collectively teach a  multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply Unit) to power multiple field devices (PD) which are organized in a series (i.e., the second deice receives power from the PSE through the first device).  Yseboodt teaches another PoE system and teaches additional power negotiation techniques for determining how to distribute power from a PSE to PDs.  Hua teaches using Physical Layer Classification to determine priority of PDs within the system to be used in determining how to distribute power in the PoE system.  One of ordinary skill in the art would have motivation to use Physical layer classification as disclosed in Yseboodt in the multi-tiered PoE systems of Sethi, Wendt and Bolderl-Ermel in order to make more precise decisions on how to distribute power to multiple PDs in the PoE system.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolderl-Ermel, et al. (US Patent Publication 2009/0031152 A1) in view of Sethi (US Patent Publication 2015/0127957 A1) in view of Wendt, et al. (US Patent Publication 2016/0191256 A1) and further in view of Hua, et al. (US Patent Publication 2014/0359320 A1) and El-Kolli et al. (US Patent Publication 2019/124262 A1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of El-Kolli and Hua with Wendt, Bolderl-Ermel and Sethi.  Wendt, Bolderl-Ermel and Sethi collectively teach a  multi-tiered Power over Ethernet (PoE) system which enables power sharing from a PSE (Supply Unit) to power multiple field devices (PD) which are organized in a series (i.e., the second deice receives power from the PSE through the first device).  Hua teaches another PoE system and teaches additional power negotiation techniques for determining how to distribute power from a PSE to PDs.  Hua teaches using Physical Layer Classification to determine priority of PDs within the system to be used in determining how to distribute power in the PoE system.  One of ordinary skill in the art would have motivation to use Physical layer classification as disclosed in Hua in the multi-tiered PoE systems of Sethi, Wendt and Bolderl-Ermel in order to make more precise decisions on how to distribute power to multiple PDs in the PoE system.  El-Kolli teaches another PoE system and teaches additional power negotiation techniques for determining how to distribute power from a PSE to PDs.  El-Kolli teaches using Link Layer Classification to determine priority of PDs within the system to be used in determining how to distribute power in the PoE system.  One of ordinary skill in the art would have motivation to using link layer classification as disclosed in El-Kolli in multi-tiered Power over Ethernet (PoE) system of Wendt, Sethi and Bolderl-Ermel in order to make more precise decisions on how to distribute power to multiple PDs in the PoE system.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        15 July 2021